United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tiburon, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-683
Issued: September 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2009 appellant filed a timely appeal from November 6, 2008 schedule
award decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determinations in this
case.
ISSUE
The issue is whether appellant has more than an 11 percent impairment of the right arm
or 8 percent impairment of the left arm, for which she received schedule awards.
On appeal appellant contends that the opinion of Dr. Cynthia H. Goodman, an attending
Board-certified plastic surgeon, who found 40 percent impairment should be credited with the
weight of medical opinion.

FACTUAL HISTORY
On September 13, 2005 appellant, then a 49-year-old letter carrier, injured her left thumb
in the performance of her federal duties.1 She stopped work that day and returned on
September 15, 2005. On December 12, 2005 the Office accepted that appellant sustained
employment-related left trigger finger (acquired) and left radial styloid tenosynovitis. On May 1,
2006 appellant filed a traumatic injury claim, alleging that she smashed her right middle finger
that day in the door of her postal vehicle. On September 28, 2006 Dr. Cynthia Goodman, a
surgeon, performed release of the left first dorsal compartment, left ring finger A1 pulley release,
and right middle trigger finger steroid injection. Following surgery, appellant returned to limited
duty on December 8, 2006 and to full duty on January 3, 2006. On June 7, 2007 Dr. Goodman
performed an open release of bilateral middle trigger fingers. Appellant returned to full-time
modified duty on August 21, 2007.
On February 5, 2008 appellant filed a schedule award claim. In reports dated January 21
and 22, 2008, Dr. Goodman provided bilateral finger and thumb range of motion and grip
strength measurements. She advised that appellant had 40 percent loss of strength in both hands
and no longer had hand or finger pain. The Office referred Dr. Goodman’s reports to an Office
medical adviser. On March 17, 2008 the medical adviser provided an impairment analysis for
both upper extremities in accordance with the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).2 By decision
dated November 6, 2008, the Office granted appellant a schedule award for an 11 percent loss of
use of the right arm, or 34.32 weeks from January 21 to September 17, 2008. In a second
November 6, 2008 schedule award decision, appellant was granted an 8 percent impairment for
loss of use of the left arm, or 24.96 weeks from January 21 to July 13, 2008. The date of
maximum medical improvement was January 21, 2008 for both awards.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5 Chapter 16

1

Appellant indicated that she had a previous carpal tunnel claim.

2

American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001); Joseph
Lawrence, Jr., 53 ECAB 331 (2002).
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

2

of the fifth edition of the A.M.A., Guides provides the framework for assessing upper extremity
impairments.6
Office procedures contemplate that, after obtaining all necessary medical evidence, the
file should be routed to an Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.7
ANALYSIS
Appellant received schedule awards for an 11 percent impairment of the right arm and 8
percent impairment of the left arm. On appeal she contends that Dr. Goodman’s 40 percent
rating for loss of strength should be given the weight of medical opinion. The A.M.A., Guides
do not encourage the use of grip strength in an impairment rating because strength measurements
are functional tests influenced by subjective factors that are difficult to control, and the A.M.A.,
Guides, for the most part, is based on anatomic impairment. Thus, the A.M.A., Guides does not
assign a large role to such measurements. Only in rare cases should grip strength be used, and
only when it represents an impairing factor that has not been otherwise considered adequately.8
It is the responsibility of the evaluating physician to explain in writing why a particular method
in determining impairment was chosen.9 Dr. Goodman did not offer any medical reasoning to
explain why she based impairment on appellant’s loss of hand strength. She did not reference
the A.M.A., Guides in her reports of January 21 and 22, 2008. Appellant is not entitled to an
impairment rating for diminished grip strength of either upper extremity because Dr. Goodman’s
impairment evaluation is not in accordance with the A.M.A., Guides and is of limited probative
value.10
In a March 17, 2008 report, the Office medical adviser reviewed Dr. Goodman’s report to
determine the impairments of appellant’s right and left upper extremities in accordance with the
A.M.A., Guides. However, the Office medical adviser’s report does not adequately explain how
the range of motion measurements noted by Dr. Goodman resulted in the noted impairment
ratings.11 Some of the Office medical adviser’s table and figure references do not conform to the
A.M.A., Guides. For example, in her analysis of fingers of the right and left hand, she
referenced Figures 19, 21 and 23 for determining impairments of the metacarpal phalangeal
(MP), proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints. The proper figures
to be used in such analyses are Figures 16-25, 16-23, and 16-21 respectively.12 The Office
6

A.M.A., Guides 433-521.

7

Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); Frantz Ghassan, 57 ECAB 349 (2006).
8

A.M.A., Guides 507; Cerita J. Slusher, 56 ECAB 532 (2005).

9

Tara L. Hein, 56 ECAB 431 (2005).

10

See Carl J. Cleary, 57 ECAB 563 (2006).

11

See V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).

12

A.M.A., Guides 461, 463, 464.

3

medical adviser also referenced Tables 1 and 2 on pages 18 and 19 of the A.M.A., Guides as the
appropriate tables to be used for converting impairments of the digit to impairments of the hand
and impairments of the hand to the upper extremity. Under the fifth edition of the A.M.A.,
Guides, Tables 16-1 and 16-2, at pages 438 and 439 represent the conversion tables.13 While it is
possible to extrapolate some of Dr. Goodman’s range of motion findings for the thumbs and
fingers to the appropriate figures and tables, enough discrepancies to warrant additional
development of the extent of impairment to appellant’s right and left upper extremities.14
On remand, the Office should further develop the medical evidence and obtain an opinion
on the impairment to appellant’s upper extremities that conforms to the Office’s procedures and
the A.M.A., Guides. Following this and any other further development as deemed necessary, the
Office shall issue an appropriate merit decision on appellant’s schedule award claim.
CONCLUSION
The Board finds this case is not in posture for decision regarding the impairment ratings
for appellant’s right and left upper extremities.

13

Id. at 438, 439.

14

Dr. Goodman found 71 degrees of thumb flexion on the left and 74 degrees on the right. Figure 16-12 provides
that, for 70 to 80 degrees of thumb flexion, the impairment rating can range from 0 to 1 percent, and the Office
medical adviser assessed the rating at 0 percent. A.M.A., Guides 456. For the middle finger PIP joint,
Dr. Goodman found 90 degrees of flexion on the right. Figure 16-23 provides that, for 90 degrees of PIP joint
flexion, the impairment rating is six percent, yet the Office medical adviser found three percent. A.M.A.,
Guides 463. For the small finger PIP joint, Dr. Goodman found 87 degrees of flexion on the left. Figure 16-23
provides that, for 80 to 90 degrees of PIP joint flexion, the impairment rating is a range from 6 to 12 percent, yet the
Office medical adviser found 2 percent. A.M.A., Guides 502. For the small finger DIP joint, Dr. Goodman found
56 degrees of flexion on the right. Figure 16-21 provides that, for 50 to 60 degrees of DIP joint flexion, the
impairment rating is a range from 5 to 10 percent, yet the Office medical adviser found 3 percent. A.M.A.,
Guides 461.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 6, 2008 be vacated and the case remanded to the
Office for further proceedings consistent with this decision of the Board.
Issued: September 28, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

